DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 10/06/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, please amend “the diversion system configured to redirected at least a portion of additive…” to instead recite -- the diversion system configured to redirect at least a portion of additive…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al. (US 2019/0233275, hereafter “Carr”).
Regarding claim 1, Carr discloses a pump control system (Fig. 1), comprising: an additive pump (as discussed in para. [0018]), the additive pump being fluidly coupled to a component (108) of a hydraulic fracturing system (100); an additive container (the container portion of 106 which supplies additive to the additive pump), the additive container configured to provide an additive to the additive pump via a flow path (para. [0018]); a diversion system (102), arranged within the flow path between the additive pump and the component of the hydraulic fracturing system, the diversion system configured to redirected at least a portion of additive directed toward the component of the hydraulic fracturing system (para. [0018]); a calibration system (105 and including the lines leading into 120) configured to receive the redirected portion of the additive (108 receives additive from 102), the calibration system adapted to adjust one or more operational parameters of the additive pump responsive to an evaluation of a flow parameter of the redirected portion of the additive. (para. [0018] – [0025]; Fig. 1; see how the control system 112 is used to control and monitor flow conditions through the entire system)
Regarding claim 2, Carr further discloses the pump control system of claim 1, further comprising: a container (120) positioned to receive the redirected portion of the additive.
Regarding claim 3, Carr further discloses the pump control system of claim 1, further comprising: a controller (112) of the calibration system, the controller being communicatively coupled to the additive pump to regulate one or more operational parameters of the additive pump. (para. [0018] – [0025]; Fig. 1)
Regarding claim 4, Carr further discloses the pump control system of claim 3, wherein the controller is further communicatively coupled to the diversion system. (para. [0018] – [0025]; Fig. 1)
Regarding claim 6, Carr further discloses the pump control system of claim 1, wherein the component of the hydraulic fracturing system is a blender. (108 is a blender)
Regarding claim 7, Carr further discloses the pump control system of claim 1, wherein the calibration system is initialized prior to a fracturing operation. (para. [0018] – [0025]; the system is necessarily initialized with settings prior to operation)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Phillippi et al. (US 2016/0305223, hereafter “Phillippi”).
Regarding claim 5, Carr further discloses the pump control system of claim 1, but fails to disclose wherein the diversion system includes one or more valves to redirect the portion of the additive from the component of the hydraulic fracturing system to the calibration system.
Phillippi teaches a pump control system (Fig. 1) wherein the diversion system includes one or more valves (para. [0018]) to redirect the portion of the additive from the component of the hydraulic fracturing system to the calibration system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the diversion system of Carr such that one or more valves are included as taught by Phillippi in order to provide a means to further control the fluid flow through the pump control system. (para. [0018]; Fig. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753